                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                            NORTHERN DIVISION

CLARENCE ANDERSON,                                                             PLAINTIFF
#165441

v.                           CASE NO. 3:20-CV-00072 BSM

K. BOWERS, et al.                                                           DEFENDANTS

                                          ORDER

       After de novo review of the record, United States Magistrate Judge Jerome T.

Kearney’s recommended disposition [Doc. No. 3] is adopted. This case is dismissed without

prejudice. Clarence Anderson’s motions to proceed in forma pauperis [Doc. Nos. 1, 4] are

denied. If Anderson would like to continue with this case, he must first pay the filing fee of

$400 to the clerk, noting the above style and case number, within ten days of the date of this

order along with a motion to reopen this case. Upon receipt of the full filing fee and his

motion, this case will be reopened. It is certified that an in forma pauperis appeal from this

order and accompanying judgment would not be taken in good faith.

       IT IS SO ORDERED this 24th day of March 2020.


                                                    ________________________________
                                                    UNITED STATES DISTRICT JUDGE
